UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 28, 2011 PACIFIC OFFICE PROPERTIES TRUST, INC. (Exact name of registrant as specified in its charter) Maryland 001-09900 86-0602478 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 10188 Telesis Court, Suite 222 San Diego, California (Address of principal executive offices) (Zip Code) (858) 882-9500 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 7.01. Regulation FD Disclosure. On March 28, 2011, Pacific Office Properties Trust, Inc. (the "Company") issued a press release announcing the engagement of Eastdil Secured, LLC, a subsidiary of Wells Fargo & Company, to assist in the potential recapitalization of a 1.6 million square foot portfolio of class A office buildings located in Honolulu, Hawaii. Attached and incorporated by reference as Exhibit99.1 is a copy of the Company’s press release dated March 28, 2011, with respect to the foregoing announcement. The information furnished in this report under this Item7.01, including the exhibit attached hereto, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such a filing. Item 9.01.Financial Statements and Exhibits. (d) Exhibits.The following exhibit is furnished herewith: Exhibit No. Description Pacific Office Properties Trust, Inc. Press Release dated March 28, 2011 (furnished pursuant to Item7.01). 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PACIFIC OFFICE PROPERTIES TRUST, INC. By: /s/Michael C. Burer Name: Michael C. Burer Title: Chief Financial Officer Dated:March 28, 2011
